Ford Motor Company sued John M. Blair, doing business as Blair Construction Company, to cancel construction contracts and for an accounting. Blair answered, and by cross-bill claimed substantial damages. The parties arbitrated the dispute between them, and an award was made that Ford Motor Company owed Blair $437,294.77. The award provided Ford Motor Company should not be obligated to pay Blair until he had caused to be discharged certain mechanics' liens filed against the Ford Motor Company by Blair's creditors, and had satisfied the claims of other creditors who had sued Blair and garnisheed Ford Motor Company. The National Bank of Commerce petitioned to intervene, claiming an assignment of all moneys due Blair from Ford Motor Company to secure the repayment to it of $95,984.68 and interest, which Blair owed it. Leave to intervene was *Page 576 
granted. Edward N. Barnard obtained an order directed to Ford Motor Company, Blair, and National Bank of Commerce, to show cause why the court should not decree Blair owed Barnard $218,647.38, and that Barnard had a lien on the money owed by the Ford Motor Company to Blair, being the $437,294.77 above mentioned, for attorneys' fees, compensation, and services rendered pursuant to a contract between Blair and Barnard. Appellants ask leave, as judgment creditors of Blair, who had garnisheed Ford Motor Company, to intervene. From an order denying appellants' right to intervene, they appeal. Ford Motor Company, as appellee, says it is a mere stakeholder, ready and willing to distribute the fund to those to whom it legally belongs, asking only that it be permitted to pay in accordance with the order and decree of a court of competent jurisdiction and be discharged from further liability. When it pays, the Ford Motor Company is entitled to be protected. Phases of this litigation were before the court in Ford Motor Co. v. WayneCircuit Judge, 247 Mich. 538; McClintic-Marshall Co. v. FordMotor Co., 254 Mich. 305 (77 A.L.R. 807); R. C. Mahon Co. v.Ford Motor Co., 256 Mich. 255. Plaintiff filed a bill in the nature of a bill of interpleader, asking to be relieved of the liens filed by creditors of Blair, confirmation of the award of the arbitrators, and to bring all claimants to the fund before the court. Its right to do so was denied in Ford Motor Co. v.Wayne Circuit Judge, supra, on the authority of Lanning v.Stiles, 176 Mich. 275, where it is said:
"To entitle a complainant to file a bill of interpleader the following essential facts must appear: (1) The same thing, debt, or duty must be claimed by both or all the parties against whom the relief is *Page 577 
demanded; (2) all adverse claims or titles must be dependent or derived from a common source; (3) the complainant must not have nor claim any interest in the subject-matter; (4) complainant must have incurred no independent liability to either of the claimants. 1 Pomeroy's Equitable Remedies, § 43 et seq.; 23 Cyc. pp. 7, 11, and cases cited in notes."
In that case it was pointed out that the lienors were not parties to the arbitration proceeding, which did not conclude them; they might assert liability beyond the fund arising from the award made; all adverse claims did not arise from a common source; and separate hearings might be required on separate bills to enforce distinct liens which were not in all cases on the same structures. The question of the right to file a bill of interpleader or a bill in the nature of a bill of interpleader is not here. Appellants seek only to intervene in this proceeding; to oppose the liens asserted by National Bank of Commerce and Mr. Barnard. The right to intervene is based on 3 Comp. Laws 1929, § 14019. Such right did not exist at common law. Stratford Arms Hotel Co. v. General Casualty  Surety Co.,249 Mich. 518. When granted by statute such statute was declared to be remedial in its nature and to be liberally construed. Act No. 314, Pub. Acts 1915 (3 Comp. Laws 1929, § 13522 et seq.); McMillan v. School District, 200 Mich. 280;Detroit  Northwestern Mich. B.  L. Ass'n v. Oram, 200 Mich. 485.
In this case the Ford Motor Company is not interested in who obtains the money awarded by arbitration. It is willing to pay to whomsoever the court legally determines such money should be paid. It is a mere stakeholder. Whether the National Bank of Commerce, Mr. Barnard, or appellants receive the money is of no interest to it. Blair, the principal *Page 578 
defendant, is not interested. He owes his creditors on the Ford Motor Company job more than the amount of the award of the arbitrators. So long as the amount of the award is applied to reduce his indebtedness to his creditors he is indifferent which creditors receive payment, and as to the order of their payment if he can pay and expects to pay; and he is equally indifferent if he cannot pay and does not expect to pay his creditors. National Bank of Commerce and Mr. Barnard claim liens upon the fund arising from the award of the arbitrators. If these liens are allowed and are paid, the amount available to pay appellants will be reduced. Appellants, within the rule of Chandler v. Preston, 207 Mich. 244, have such an interest in this proceeding and in the fund in question as to be entitled to intervene. The decree of the trial court is reversed, with costs, and leave to appellants to intervene granted.
CLARK, C.J., and McDONALD, SHARPE, NORTH, FEAD, and WIEST, JJ., concurred. BUTZEL, J., did not sit.